NUMBER 13-19-00406-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

       IN THE INTEREST OF A.E.J. AND V.N.J., MINOR CHILDREN


                    On Appellant J.B.J.’s First Motion for
                      Extension of Time to File Brief.


                                       ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      This is an appeal of a final order terminating parental rights. The brief of appellant

J.B.J. was due to be filed on October 28, 2019. Appellant’s counsel has filed a motion

seeking to extend the deadline for filing the brief until December 3, 2019. Appellant

represents that appellee’s counsel is unopposed to the relief requested.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, it is the policy of this Court to limit extensions of time to

file a brief in such cases to one ten-day extension of time absent truly extraordinary

circumstances. See TEX. R. APP. P. 38.6(d).

       As of the date of appellant’s motion, twenty-two days elapsed since the brief was

due. Appellant asks for an additional fourteen days. Appellant’s counsel states that he

was appointed to represent appellant J.B.J. in mid-October 2019.

      In the interest of justice and in light of the circumstances, we GRANT appellant

J.B.J.’s first motion for extension of time and ORDER appellant’s brief to be filed on or

before Tuesday, December 3, 2019.

      Further motions for extension of time by appellant’s counsel will not be entertained.

The failure to file the brief timely in accordance with this order may result in abatement

of the appeal for the appointment of new counsel.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Alfredo Morales Jr., by email and by certified mail, return receipt

requested.

       IT IS SO ORDERED.

                                                               PER CURIAM

Order delivered and filed the
27th day of November, 2019.



                                             2